DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pg. 2-4, filed 01/28/21, with respect to the rejection(s) of claim(s) 3-13, 22-32, 35-36 have been fully considered.  Therefore, the rejection in regards to Tan further in view of Jung has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lee (Pub No 20160353360) further in view of newly cited prior art Lee (Pub No 20160277370) and Logue (Pub No 20160249395) and Forssell (Pub No 20140226487). 

Regarding claim 1,
Applicant argues The Office cited Lee for allegedly disclosing the steps performed by a configurator device. Page 3 of the Office Action. However, the cited portions of Lee teach a different network configuration. Particularly, in Zee, “[t]he transmitter 125 ... generates a downlink signal suitable for a transmission on a radio channel. Subsequently, the downlink signal is transmitted to the user equipment via the antenna 130.” Paragraph [0053] of Lee. “When an eNB makes a request for a fault message to a UE using one of the first and the second fault message requesting method, the UE can transmit a WiFi scan fault report message to the eNB.” Paragraph [0190] of Lee. According to Lee, “a base station 105 may include ... a transmitter 125,” and “a base station (BS) is a common name of such a random node of a network stage communicating with a terminal as a Node B (NB), an eNode B (eNB)’. Paragraphs [0044] and [0050] and FIG. 1 of Lee. As such, Lee fails to teach a configurator device “connected to the enrollee device and a network access device, the enrollee device being connected to a network through the network access device,” where such configurator device performs the steps of 
 The examiner agrees and relies in newly cited prior art Lee Pub No 20160277370.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-7, 9-10, 22-32, 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (Pub No 20160353360) further in view of Lee (Pub No 20160277370) and Logue (Pub No 20160249395) and Forssell (Pub No 20140226487).

Regarding claim 3 and 22 and 27 and 35 and 36,
 	Lee teaches a method performed for monitoring a network connectivity status of an enrollee device, comprising:
 	acquiring, by a configurator device, at least one channel; (interpreted as generates a downlink signal suitable for a transmission on a radio channel. Subsequently, the downlink signal is transmitted to the user equipment via the antenna 130, see para [0053])
 	sending, by the configurator device, a request packet to the enrollee device by using the at least one channel wherein the request packet is selected, a second request packet for querying information regarding a network failure; (interpreted as When an eNB makes a request for a fault message to a UE using one of the first and the second fault message requesting method, the UE can transmit a WiFi scan fault report message to the eNB, see para [0190]).
 	in response to the request packet receiving, by the configurator device, a reply packet corresponding to the request packet from the enrollee device; and (interpreted as When an eNB makes a request for a fault message to a UE using one of the first and the second fault message requesting method, the UE can transmit a WiFi scan fault report message to the eNB, see para [0190]).
 	acquiring, by the configurator device, network information of the enrollee device according to the reply packet returned by the enrollee device. (interpreted as When an eNB makes a request for a fault message to a UE using one of the first and the second fault message requesting method, the UE can transmit a WiFi scan fault report message to the eNB, see para [0190]).

 	 However Lee does not teach wherein the configurator device is connected to the enrollee device and a network access device, the enrollee device being connected to a network through the network access device;
one of a first request packet for querying whether the enrollee device is connected to a hotspot;  or a third request packet for querying a list of hotspots found by the enrollee device;
 
 	Lee’370 teaches wherein the configurator device is connected to the enrollee device and a network access device, the enrollee device being connected to a network through the network access device; (interpreted as the case when the AP cannot support the NAN the configurator 330, which can allow the AP to support the NAN, is used. In order for the configurator 330 to allow the AP to support the NAN, the configurator 330 and the enroller 350 are devices that are currently connected or have been previously connected to each other. Further, the configurator 330 performs an operation similar to that of the enroller 250 described with respect to FIG. 2, see para [0075], fig 2-3).
	It would have been obvious to one of ordinary skill in the art to combine the system taught by Lee with configurator device as taught by Lee’370 since it would have been a simple modification to combine the access point device with the configurator in between to separate functions to different devices.
 	
 	Logue teaches one of a first request packet for querying whether the enrollee device is connected to a hotspot; (interpreted as These smart-home devices may also receive requests to communicate and generate indicators associated with smart hazard detector status information, e.g., the Wi-Fi connection status of the smart-home device or the battery status of the smart-home device, see para [0003]).
	It would have been obvious to one of ordinary skill in the art to combine the system taught by Lee in view of Lee’370 with request for wifi status as taught by Logue since it would have been a simple combination providing expected results of requesting for wifi information.

 	However Lee in view of Lee’370 and Logue do not teach or a third request packet for querying a list of hotspots found by the enrollee device;
 	Forssell teaches a third request packet for querying a list of hotspots found by the enrollee device; (interpreted as an option, a user device may provide or can be requested to provide list of Wi-Fi networks (e.g. SSIDs) it detects, see para [0126])
	It would have been obvious to one of ordinary skill in the art to combine the system taught by Lee in view of Logue with request for wifi list as taught by Forssel since it would have been a simple combination providing expected results of requesting for wifi information.

Regarding claim 4 and 23 and 28,
(interpreted as The vendor code, product code, product revision, manufacturing date, and/or serial number may be used to uniquely identify the first hazard detector 400. As described further below, the first hazard detector 400 may participate in at least two different types of wireless networks, see Logue para [0095]).
	It would have been obvious to one of ordinary skill in the art to combine the system taught by Lee with request for connection/device infomration as taught by Logue to uniquely identify devices or connections.

Regarding claim 5 and 24 and 29,
 	Lee in view of Lee’370 and Logue and Forssell teach the method according to claim 3, wherein, the request packet is the second request packet, and the reply packet returned by the enrollee device comprises at least one of: a network connectivity status code or a reason code. (interpreted as when a result of the searching step corresponds to a failure, transmitting a failure report message including information on a cause of a search failure to the first base station, see Lee para [0007]).

Regarding claim 6 and 25 and 30,
 	Lee in view of Lee’370 and Logue and Forssell teach the method according to claim 3, wherein, the request packet is the third request packet, and the reply packet returned by the enrollee device comprises at least: a list of hotspots found by the enrollee device, and access permission information, encryption type, or network signal strength information associated with one or more hotspots included (interpreted as As an option, a user device may provide or can be requested to provide list of Wi-Fi networks (e.g. SSIDs) it detects, see Forssell para [0126])
	It would have been obvious to one of ordinary skill in the art to combine the system taught by Lee in view of Lee’370 and Logue with request for wifi list as taught by Forssel since it would have been a simple combination providing expected results of requesting for wifi information.


Regarding claim 7 and 26 and 31,
 	Lee in view of Lee’370 and Logue and Forssell teach the method according to claim 3, wherein the at least one channel comprises at least one of a target channel or at least one initial channel, the target channel is a channel used when the enrollee device is connected to the hotspot and the initial channel is a connection channel for connecting the enrollee device to the network (interpreted as generates a downlink signal suitable for a transmission on a radio channel. Subsequently, the downlink signal is transmitted to the user equipment via the antenna 130, see Lee para [0053])

Regarding claim 9,
 	Lee in view of Lee’370 and Logue and Forssell teach the method according to claim 3, further comprising: receiving, by the configurator device, the reply packet on an initial channel. (interpreted as generates a downlink signal suitable for a transmission on a radio channel. Subsequently, the downlink signal is transmitted to the user equipment via the antenna 130, see Lee para [0053]. This uplink signal is then transmitted to the base station 105 via the antenna 135, see Lee para [0057])

Regarding claim 10 and 32,
(interpreted as UE can send a failure indication message to the eNB 40 (signal 1007) that includes a failure indication for SSID A with a reason code for WLAN A and a separate reason code for WLAN B. Therefore in some embodiments the UE indicates multiple failure reason codes in a failure indication for a particular WLAN identifier, see Lee para [0177]).

Claim 8, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (Pub No 20160353360) further in view of Lee (Pub No 20160277370) and Logue (Pub No 20160249395) and Forssell (Pub No 20140226487) and Sambe (Pub No 20170339734).

Regarding claim 8,
 	Lee in view of Lee’370 and Logue and Forssell teach the method according to claim 3, however do not teach wherein sending, by the configurator device, the request packet to the enrollee device by using the at least one channel comprises: sending the request packet on each channel of the at least one channel sequentially; and determining whether the reply packet is received, wherein, in response to the reply packet being received, stopping sending the request packet on a next channel, or in response to the reply packet not being received, continuing sending the request packet on the next channel, and determining whether the reply packet is received. 
 	Sambe teaches wherein sending, by the configurator device, the request packet to the enrollee device by using the at least one channel comprises: sending the request packet on each channel of the at least one channel sequentially; and determining whether the reply packet is received, wherein, in response to the reply packet being received, stopping sending the request packet on a next channel, or (interpreted as after sending the device search request using the first channel, if the client determines, due to a time-out or the like, that the access point sends no response, it then sends a device search request using a second channel. The client repeats the above attempt while incrementing the channel number and sends a device search request using the nth channel, see para [0067]).
 	It would have been obvious to one of ordinary skill in the art to combine the system taught by Lee in view of Lee’370 and Logue and Forssell with transmitting in multiple channels until a response is received as taught by Sambe since it is known in the art to transmit in multiple channels until a response is received as a way to establish a connection.

Regarding claim 12,
	Lee in view of Lee’370 and Logue and Forssell teach the method according to claim 11, however wherein before sending, by the configurator device, the network configuration frame to the enrollee device, the method further comprises: presetting at least one initial channel. 
 	Sambe teaches wherein before sending, by the configurator device, the network configuration frame to the enrollee device, the method further comprises: presetting at least one initial channel (interpreted as After sending the device search request using the first channel, if the client determines, due to a time-out or the like, that the access point sends no response, it then sends a device search request using a second channel, see para [0067]).
	It would have been obvious to one of ordinary skill in the art to combine the system taught by Lee in view of Lee’370 and Logue and Forssell with the predetermined channel as taught by Sambe since it is known in the art to setup a configuration for transmissions.

11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (Pub No 20160353360) further in view of Lee (Pub No 20160277370) and Logue (Pub No 20160249395) and Forssell (Pub No 20140226487) and Erickson (Pub No 20140376405).

Regarding claim 11,
 	Lee in view of Lee’370 and Logue and Forssell teach the method according to claim 3, however do not teach wherein, before acquiring the at least one channel, the method further comprises: sending, by the configurator device, a network configuration frame to the enrollee device, wherein the configuration frame includes hotspot information for the enrollee device to connect to the hotspot; receiving, by the configurator device, the reply packet on a target channel through which the enrollee device connects to the hotspot. 
 	Erickson teaches wherein, before acquiring the at least one channel, the method further comprises: sending, by the configurator device, a network configuration frame to the enrollee device, wherein the configuration frame includes hotspot information for the enrollee device to connect to the hotspot; receiving, by the configurator device, the reply packet on a target channel through which the enrollee device connects to the hotspot. (interpreted as The application may send the WiFi network configuration information to the new device (e.g., via an AddNetwork request) (block 1868), and the application may instruct the new device to test the connection (e.g., via a TestNetwork request) by attempting to reach the service on the Internet (block 1870). The application may indicate to the user that the network connection is being confirmed (block 1872) and the new device may subsequently confirm its connection to the application (block 1874), see Erickson para [0391]).
	It would have been obvious to one of ordinary skill in the art to combine the system taught by Lee in view of Lee’370 and Logue and Forssell with the configuration for hotspot as taught by Erickson 

Regarding claim 13,
 	Lee in view of Logue, Forssell, and Erickson teach the method according to claim 11, wherein, in response to the enrollee device failing to receive the network configuration frame, or the enrollee device failing to connect to the hotspot, the method further comprises: receiving, by the configurator device, the reply packet on an initial channel (interpreted as The application may send the WiFi network configuration information to the new device (e.g., via an AddNetwork request) (block 1868), and the application may instruct the new device to test the connection (e.g., via a TestNetwork request) by attempting to reach the service on the Internet (block 1870). The application may indicate to the user that the network connection is being confirmed (block 1872) and the new device may subsequently confirm its connection to the application (block 1874), see Erickson para [0391]).
	It would have been obvious to one of ordinary skill in the art to combine the system taught by Lee in view of Lee’370 and Logue and Forssell with the configuration for hotspot as taught by Erickson since it would have been a simple combination providing expected results of sending information for establishing connections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO G NGUYEN whose telephone number is (571)272-7732. The examiner can normally be reached on M-F 10pm - 6:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BAO G NGUYEN/Examiner, Art Unit 2461                                                  

/OMER S MIAN/Primary Examiner, Art Unit 2461